DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Figure 5C Drawing page 7/31 contains amino acid sequences that are not identified with a sequence identifier. Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. Appropriate correction is required.

Drawings
The drawings are objected to for the following reasons: 
Figures 1A and 1B show amino acid sequences for Rabbit P4-10 HC (1A) and P4-10 LC (1B) with CDRs identified using the Kabat or IMGT nomenclatures. These amino acid sequences are labeled SEQ ID NO: 2 and SEQ ID NO: 12. As per the sequence listing, SEQ ID NO: 2 and SEQ ID NO: 12 are nucleic acid sequences not amino acid sequences. The specification, pages 69 and 71-72, identifies these sequences as the nucleic acid sequence of H1 and L1, respectively. Rabbit P4-10 heavy chain variable region is identified as SEQ ID NO: 6 (specification, page 69) and Rabbit P4-10 light chain variable region is identified as SEQ ID NO: 27 (specification, page 71). Appropriate correction is required.

In Figures 1A, 1B, 2A, 2B, 3A, 3B, 4, 5A, 5B, 16A, 16B, and 17 the following syntax is used to reference sequence listings: “SEQ ID NO. #”. This syntax is out of compliance with 37 C.F.R. 1.821 Nucleotide and/or amino acid sequence disclosures in patent applications which states that “where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.” Reference MPEP 2422, 37 C.F.R. 1.821 part (d).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The figure description in the specification, page 18, lines 14-18 refers to Figures 1A and 1B which show amino acid sequences for Rabbit P4-10 HC (1A) and P4-10 LC (1B) with CDRs identified using the Kabat or IMGT nomenclatures. These amino acid sequences are identified as SEQ ID NO: 2 and SEQ ID NO: 12 in the description, which are the same SEQ ID NO:s used in the figures. As per the sequence listing, SEQ ID NO: 2 and SEQ ID NO: 12 are nucleic acid sequences not amino acid sequences. The specification, pages 69 and 71-72, identifies these sequences as the nucleic acid sequence of H1 and L1, respectively. Rabbit P4-10 heavy chain variable region is identified as SEQ ID NO: 6 (specification, page 69) and Rabbit P4-10 light chain variable region is identified as SEQ ID NO: 27 (specification, page 71). Appropriate correction is required.

Table 1 spanning pages 128-129 provides nomenclature for heavy/light chain composition of humanized rabbit P4-10 antibodies which are numbered 0-29. Antibody 3 (column 1, row 4) currently is listed as “H1m.L3”. In view of the disclosure, it is anticipated that this is a typo and is meant to read “H1m1.L3”. Appropriate correction or clarification is required. 

Claim Objections
Claim 29 is objected to because of the following informalities:  The claim currently contains 4 limitations labeled (a), (b), (b), and (b). It is anticipated that the claim is meant to read (a) – (d). Appropriate correction/clarification is required.
Claim 31 is objected to because of the following informalities:  The claim currently contains 7 limitations labeled (a), (b), (c), (b), (b), (b), and (b). It is anticipated that the claim is meant to read (a) – (g). Appropriate correction/clarification is required.

Claim 36 is objected to because of the following informalities:  The claim currently contains 4 limitations labeled (a), (b), (c), and (b). It is anticipated that the claim is meant to read (a) – (d). Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 8-10, 12, 14-15, 18-22, 25-29, 31, 33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the instant claims contain multiple limitations ((a), (b), (c)…etc)  which are all separated by “and/or”. The separation of the limitations by and/or renders the claims indefinite as it is unclear which groups are intended to be encompassed by the claims. Furthermore, several of the limitations listed in the claims under (a), (b), (c)… etc. are mutually exclusive in that they claim limitations that are related to the main invention, but not to each other leading to further ambiguity. 
For example, claim 3 is drawn to the binding polypeptide of claim 2 wherein (a) the antigen-binding fragment is selected from the group consisting of a Fab, a single-chain variable fragment (scFv), or a single-domain antibody; and/or (b) the antibody is a full-length antibody; and/or (c) the antibody or antigen-binding fragment is a humanized antibody or antigen binding fragment thereof. While the limitations are all related to instant claim 2, it is unclear how the binding polypeptide could be all of these components at one time if the word “and” was used as a conjunction. For example, the binding polypeptide could not be a fragment and a full-length antibody at the same time.
In claims 22, 28, and 29 groups are separated by and/or and contain broad and narrow claims where the first group (for instance (a)) will contain a Markush group of choices for an element of the CAR and then the following group (for instance (b)) will contain what is anticipated to be an exemplary component from the list of (a). For example claim 22 (a) claims 24 possible costimulatory domains for the CAR. In (b) of claim 22, the costimulatory domain is narrowed to a single domain type. It is unclear from the combination of claims and the use of and/or exactly what is being claimed and whether or not the more narrow part of the claim (the limitation with the exemplary component) is merely exemplary of the remainder of the claim, and therefore not required, or a required feature of the claims (See MPEP § 2173.05(c)).
MPEP 2173.05(h) teaches formats for Markush groups including “treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as “a material selected from the group consisting of A, B, and C” or “wherein the material is A, B, or C”).” It is suggested that the format of the claims be modified to clearly set the metes and bounds of the claimed invention. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, 13-22, 24-26, 28-29, and 31-36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2016/025880 (Siegel, D., et al) 18 February 2016.

Regarding claim 1, Siegel teaches the isolated polypeptide, P4-10 (page 44, lines 13-16) which comprises the three heavy chain complementarity determining regions (HCDRs) and the three light chain complementarity determining regions (LCDRs) of the instant claim as shown below (CDRs are underlined in the heavy and light chains; alignments follow).

Siegel SEQ ID NO: 61: P4-10 heavy chain variable region (page 50, row 5):

    PNG
    media_image1.png
    128
    1397
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    212
    306
    media_image2.png
    Greyscale


Siegel SEQ ID NO: 69: P4-10 light chain variable region (page 51, row 3):

    PNG
    media_image3.png
    128
    1397
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    218
    258
    media_image4.png
    Greyscale

	It is noted that in their disclosure Siegel defines different regions of the heavy and light chain variable regions as the CDRs. The numbering system used to identify the CDRs does not impact the structure or function of the antibody that was isolated. The redefining of the CDRs from the same heavy and light chain variable region using different numbering schemes, such as Kabat and IMGT, does not grant novelty to the newly defined CDRs.


Regarding claim 2, Siegel teaches the binding polypeptide of claim 1 as discussed above.
Siegel further teaches that the binding polypeptide (a) binds a glial cell derived neurotrophic factor (GDNF) family receptor alpha-4 (GFRα4) (page 3, lines 4-5; page 44, lines 9-16); (b) binds GFRα4a and GFRα4b (page 12, lines 20-23); and (c) comprises an antibody or an antigen-binding fragment there of (page 44, lines 8-16; page 18, lines 12-27). 

Regarding claim 3, Siegel teaches the binding polypeptide of claim 2 as discussed above.
Seigel further teaches that (a) the antigen-binding fragment is selected from the group consisting of a Fab, a single-chain variable fragment (scFv), or a single-domain antibody (page 18, lines 12-27); (b) the antibody is a full-length antibody (page 17, line 30 – page 18, line 11); and (c) the antibody or antigen-binding fragment is a humanized antibody or antigen binding fragment thereof (page 18, lines 7 and 25-27).

Regarding claim 4, Siegel teaches the binding polypeptide of claim 1 as discussed above.
Siegel teaches the binding polypeptide P4-10 which has a heavy chain variable region comprising 17 modifications compared with the amino acid sequence of instant claim SEQ ID NO: 8, which meets the limitation of instant claim (b) where the sequence has at least 1, 2, or 3 modifications but not more than 20 modifications (Siegel, page 50, row 4). P4-10 has a light chain variable region comprising 14 modifications compared with the amino acid sequence of instant claim SEQ ID NO: 29 which meets the limitation  of instant claim (f) where the sequence has at least 1, 2, or 3 modifications but not more than 20 modifications (Siegel, page 51, row 3). Alignments are  shown below.



Instant claim SEQ ID NO: 8 aligned with Siegel P4-10 heavy chain SEQ ID NO: 61

    PNG
    media_image5.png
    293
    738
    media_image5.png
    Greyscale


Instant claim SEQ ID NO: 29 aligned with Siegel P4-10 light chain SEQ ID NO: 69

    PNG
    media_image6.png
    216
    732
    media_image6.png
    Greyscale


Regarding claim 5, Siegel teaches a single-chain variable fragment (scFv) (page 48, lines 1-3; page 52, table rows 2 and 3, SEQ ID NO: 78: “P4-10 scFv- AA (with restriction sites)” and SEQ ID NO: 79: “P4-10 scFv- AA without restriction sites”). The scFvs disclosed by Siegel comprise the three heavy chain complementarity determining regions (HCDRs) and the three light chain complementarity determining regions (LCDRs) of the instant claim as shown below (page 52, table rows 2 and 3; SEQ ID NO:s 78 and 79; CDRs are underlined).

    PNG
    media_image7.png
    467
    1404
    media_image7.png
    Greyscale

	As discussed previously in the rejection of claim 1, Siegel defines different regions of the heavy and light chains of the isolated polypeptide as the CDRs. The numbering system used to identify the CDRs does not impact the structure or function of the antibody that was isolated. The redefining of the CDRs using different numbering schemes, such as Kabat and IMGT does not render the CDRs novel.

Regarding claim 7, Siegel teaches an isolated nucleic acid encoding the isolated polypeptide, P4-10 (page 50, table row 4, SEQ ID NO: 60; page 51, table row 2, SEQ ID NO: 68; page 44, lines 13-16) which comprises the three heavy chain complementarity determining regions (HCDRs) and the three light chain complementarity determining regions (LCDRs) of the instant claim as shown previously in the rejection of claim 1. 

Regarding claim 8, Siegel teaches the nucleic acid of claim 7 as discussed above.
Siegel further teaches that the binding polypeptide (a) binds GFRα4a and GFRα4b (page 12, lines 20-23); and (b) comprises an antibody or an antigen-binding fragment there of (page 44, lines 8-16; page 18, lines 12-27). 



Regarding claim 9, Siegel teaches the nucleic acid of claim 8 as discussed above.
Seigel further teaches that (a) the antigen-binding fragment is selected from the group consisting of a Fab, a single-chain variable fragment (scFv), or a single-domain antibody (page 18, lines 12-27); (b) the antibody is a full-length antibody (page 17, line 30 – page 18, line 11); and (c) the antibody or antigen-binding fragment is a humanized antibody or antigen binding fragment thereof (page 18, lines 7 and 25-27).

Regarding claim 11, Siegel teaches an isolated nucleic acid encoding a single-chain variable fragment (scFv) comprising the heavy and light chains of P4-10 (page 48, lines 1-3; page 51, table rows 10 and 11, SEQ ID NO:s 76 and 77). The scFvs disclosed by Siegel comprise the three heavy chain complementarity determining regions (HCDRs) and the three light chain complementarity determining regions (LCDRs) of the instant claim as shown above in the rejection of claim 5.

Regarding claim 13, Siegel teaches the isolated nucleic acid molecule of claim 7 as discussed above.
Siegel further teaches that the nucleic acid molecules of the invention are included in a vector (page 9, lines 20-24).

Regarding claim 14, Siegel teaches the vector of claim 13 as discussed above.
Siegel further teaches that the vector is an expression vector and is selected from the group consisting of a DNA vector, an RNA vector, a plasmid, a lentiviral vector, an adenoviral vector, and a retroviral vector (page 29, 9-11; page 9, lines 20-24).


Regarding claim 15, Siegel teaches the vector of claim 13 as discussed above.
Siegel further teaches a host cell comprising the vector wherein the host cell is (b) of mammalian origin or (b) of bacterial origin (page 144, lines 3-6, “in the context of an expression vector, the vector can be readily introduced into a host cell, e.g., mammalian, bacterial, yeast, or insect cell by any method in the art”). Furthermore, it would be appreciated by one of ordinary skill in the art that a mammalian cell is a cell of eukaryotic origin and a bacterial cell is a cell of prokaryotic origin.

Regarding claim 16, Siegel teaches the polypeptide of claim 1 as discussed above.
Siegel further teaches that the binding polypeptide can be incorporated into a pharmaceutical composition (page 43, lines 4-5, “the antibodies of the invention can be incorporated into … a pharmaceutical composition”).

Regarding claim 17, Siegel teaches a chimeric antigen receptor comprising an antigen binding domain, a transmembrane domain, and an intracellular domain (page 3, lines 8-13, “the invention features an isolated nucleic acid molecule encoding a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain”). Siegel further teaches that the antigen binding domain comprises the heavy and light chains of P4-10 (page 4, lines 12-14, “the encoded antigen binding domain (e.g., the scFv) comprises: (i) the amino acid sequence selected from… SEQ ID NO: 61; or SEQ ID NO: 69; page 50 shows SEQ ID NO: 61 is the variable heavy chain of P4-10 and page 51 shows SEQ ID NO: 69 is the variable light chain of P4-10).   The heavy and light chain variable regions of P4-10 comprise the three heavy chain complementarity determining regions (HCDRs) and the three light chain complementarity determining regions (LCDRs) of the instant claim as shown above in the rejection of claim 1.

Regarding claim 18, Siegel teaches the CAR of claim 17 as discussed above.
Siegel further teaches that (a) the CAR binds GFRα4a and GFRα4b (page 43, lines 14-15); and (b) the antigen binding domain comprises an antibody or an antigen-binding fragment there of (page 43, lines 15-16). 

Regarding claim 19, Siegel teaches the CAR of claim 18 as discussed above.
Siegel further teaches that (a) the antigen-binding fragment is selected from the group consisting of a single-chain variable fragment (scFv) (page 43, line 16) or a Fab or a single-domain antibody (page 61, lines 29-30); (b) the antibody is a full-length antibody (page 43, lines 15-16); or (c) the antibody or antigen binding fragment is a humanized antibody or a fragment thereof (page 54, lines 23-26; page 59, line 13). 

Regarding claim 20, Siegel teaches the CAR of claim 17 as discussed above.
Siegel teaches that the antigen binding domain comprises the heavy and light chains of P4-10 (page 4, lines 12-14, “the encoded antigen binding domain (e.g., the scFv) comprises: (i) the amino acid sequence selected from… SEQ ID NO: 61; or SEQ ID NO: 69; page 50 shows SEQ ID NO: 61 is the variable heavy chain of P4-10 and page 51 shows SEQ ID NO: 69 is the variable light chain of P4-10).  
P4-10 which has a heavy chain variable region comprising 17 modifications compared with the amino acid sequence of instant claim SEQ ID NO: 8, which meets the limitation of instant claim (b) where the sequence has at least 1, 2, or 3 modifications but not more than 20 modifications (Siegel, page 50, row 4). P4-10 has a light chain variable region comprising 14 modifications compared with the amino acid sequence of instant claim SEQ ID NO: 29 which meets the limitation  of instant claim (f) where the sequence has at least 1, 2, or 3 modifications but not more than 20 modifications (Siegel, page 51, row 3). ABSS alignments are  shown above in the rejection of claim 4.

Regarding claim 21, Siegel teaches the CAR of claim 17 as discussed above. 
Siegel further teaches that: 
(a) the transmembrane domain is selected from the group consisting of an artificial hydrophobic sequence (page 100, lines 4-5, “the transmembrane domain may be synthetic, in which case it will comprise predominantly of hydrophobic residues”) and transmembrane domains of the alpha, beta, or zeta chain of a T cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, and CD154 (page 97, lines 26-30); or 
(b) the transmembrane domain comprises a transmembrane domain of CD8 (page 97, line 29; figure 11, figure page 13/29); and 
(c) the CAR further comprises a hinge domain (page 98, lines 15-18, “the transmembrane domain can be attached to the extracellular region of the CAR, e.g., the antigen binding domain of the CAR, via a hinge”), wherein the hinge domain is selected from the group consisting of a hinge region of an antibody or a hinge comprising an amino acid sequence of a CD8 hinge (page 97, lines 30-31, “a variety of human hinges can be employed as well including the human Ig (immunoglobulin) hinge”; Page 98, lines 16-18, “e.g., a hinge from a human protein. For example, in one embodiment, the hinge can be from a human Ig (immunoglobulin) hinge, e.g., an IgG4 hinge, or a CD8a hinge”; figure 11, figure page 13/29). Siegel also teaches that short oligo- or polypeptide linkers may be used as a linker between the transmembrane domain and the cytoplasmic signaling domain of the CAR including the linker amino acid sequence of GGGGSGGGGS (page 100, lines 8-12); and
(d) the intracellular domain comprises a costimulatory signaling domain and an intracellular signaling domain (page 100, lines 17-18, “the cytoplasmic domain of a CAR of the present invention includes an intracellular signaling domain”; lines 25-26, “it is known that signals generated through the TCR alone are insufficient for full activation of the T cell and that a secondary or co-stimulatory signal is also required”). 

Regarding claim 22, Siegel teaches the CAR of claim 21 as discussed above. ]
Siegel further teaches that:
(a) the costimulatory signaling domain comprises a costimulatory domain of a protein selected from the group consisting of TNF receptor proteins (TNFR superfamily), CD28, 4-1BB (CD137), OX40, CD7, LIGHT, CD27, CD2, ICAM-1, LFA-1, CD30, CD40, ICOS, NKG2C, and B7-H3 (page 101 line 26 - page 102 line 8);
(b) the costimulatory signaling domain comprises a costimulatory domain of 4-1BB (page 100, line 29; figure 11, figure page 13/29);
(c) the intracellular signaling domain comprises the intracellular domain selected from the group consisting of cytoplasmic signaling domains of a human CD3 zeta chain (CD3-zeta) (page 101, lines 18-19), immunoreceptor tyrosine-based activation motifs (ITAM) bearing cytoplasmic receptor (page 101, lines 3-5), TCR zeta, FcR gammaCD3 gamma, CD3 delta, CD3 epsilon, CD5, CD22, CD79a, CD79b, and CD66d (page 101, lines 5-9); and
(d) the intracellular signaling domain comprises an intracellular domain of CD3 zeta (page 101, lines 18-19; figure 11, figure page 13/29).

Regarding claim 24, Siegel teaches a nucleic acid encoding a chimeric antigen receptor comprising an antigen binding domain, a transmembrane domain, and an intracellular domain (page 3, lines 8-13, “the invention features an isolated nucleic acid molecule encoding a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain”). Siegel further teaches that the antigen binding domain comprises the heavy and light chains of P4-10 (page 4, lines 12-14, “the encoded antigen binding domain (e.g., the scFv) comprises: (i) the amino acid sequence selected from… SEQ ID NO: 61; or SEQ ID NO: 69; page 50 shows SEQ ID NO: 61 is the variable heavy chain of P4-10 and page 51 shows SEQ ID NO: 69 is the variable light chain of P4-10).   The heavy and light chain variable regions of P4-10 comprise the three heavy chain complementarity determining regions (HCDRs) and the three light chain complementarity determining regions (LCDRs) of the instant claim as shown above in the rejection of claim 1.

Regarding claim 25, Siegel teaches the nucleic acid of claim 24 as discussed above. 	
Siegel further teaches that (a) the CAR binds GFRα4a and GFRα4b (page 43, lines 14-15); and (b) the antigen binding domain comprises an antibody or an antigen-binding fragment there of (page 43, lines 15-16). 

Regarding claim 26, Siegel teaches the nucleic acid of claim 25 as discussed above.
Siegel further teaches that (a) the antigen-binding fragment is selected from the group consisting of a single-chain variable fragment (scFv) (page 43, line 16) or a Fab or a single-domain antibody (page 61, lines 29-30); (b) the antibody is a full-length antibody (page 43, lines 15-16); or (c) the antibody or antigen binding fragment is a humanized antibody or a fragment thereof (page 54, lines 23-26; page 59, line 13). 

Regarding claim 28, Siegel teaches the nucleic acid of claim 24 as discussed above. 
Siegel further teaches that: 
(a) the transmembrane domain is selected from the group consisting of an artificial hydrophobic sequence (page 100, lines 4-5, “the transmembrane domain may be synthetic, in which case it will comprise predominantly of hydrophobic residues”) and transmembrane domains of the alpha, beta, or zeta chain of a T cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, and CD154 (page 97, lines 26-30); or 
(b) the transmembrane domain comprises a transmembrane domain of CD8 (page 97, line 29; figure 11, figure page 13/29); and 
(c) the CAR further comprises a hinge domain (page 98, lines 15-18, “the transmembrane domain can be attached to the extracellular region of the CAR, e.g., the antigen binding domain of the CAR, via a hinge”), wherein the hinge domain is selected from the group consisting of a hinge region of an antibody or a hinge comprising an amino acid sequence of a CD8 hinge (page 97, lines 30-31, “a variety of human hinges can be employed as well including the human Ig (immunoglobulin) hinge”; Page 98, lines 16-18, “e.g., a hinge from a human protein. For example, in one embodiment, the hinge can be from a human Ig (immunoglobulin) hinge, e.g., an IgG4 hinge, or a CD8a hinge”; figure 11, figure page 13/29). Siegel also teaches that short oligo- or polypeptide linkers may be used as a linker between the transmembrane domain and the cytoplasmic signaling domain of the CAR including the linker amino acid sequence of GGGGSGGGGS (page 100, lines 8-12); and
(d) the intracellular domain comprises a costimulatory signaling domain and an intracellular signaling domain (page 100, lines 17-18, “the cytoplasmic domain of a CAR of the present invention includes an intracellular signaling domain”; lines 25-26, “it is known that signals generated through the TCR alone are insufficient for full activation of the T cell and that a secondary or co-stimulatory signal is also required”). 

Regarding claim 29, Siegel teaches the CAR of claim 28 as discussed above. 
Siegel further teaches that:
(a) the costimulatory signaling domain comprises a costimulatory domain of a protein selected from the group consisting of TNF receptor proteins (TNFR superfamily), CD28, 4-1BB (CD137), OX40, CD7, LIGHT, CD27, CD2, ICAM-1, LFA-1, CD30, CD40, ICOS, NKG2C, and B7-H3 (page 101 line 26 - page 102 line 8);
(b) the costimulatory signaling domain comprises a costimulatory domain of 4-1BB (page 100, line 29; figure 11, figure page 13/29);
(c) the intracellular signaling domain comprises the intracellular domain selected from the group consisting of cytoplasmic signaling domains of a human CD3 zeta chain (CD3-zeta) (page 101, lines 18-19), immunoreceptor tyrosine-based activation motifs (ITAM) bearing cytoplasmic receptor (page 101, lines 3-5), TCR zeta, FcR gammaCD3 gamma, CD3 delta, CD3 epsilon, CD5, CD22, CD79a, CD79b, and CD66d (page 101, lines 5-9); and
(d) the intracellular signaling domain comprises an intracellular domain of CD3 zeta (page 101, lines 18-19; figure 11, figure page 13/29).

Regarding claim 31, Siegel teaches the nucleic acid of claim 24 as discussed above.
Siegel further teaches that the nucleic acid is included in a vector (page 9, lines 20-24). And that:
(a) the vector is an expression vector (page 29, lines 9-11);
(b) the vector is selected from the group consisting of a DNA vector, an RNA vector, a plasmid, a lentiviral vector, an adenoviral vector, and a retroviral vector (page 29, lines 9-11; page 9, lines 20-24);
(c) the vector comprises an EF-1 promoter (page 195, line 30, “exemplary oncolytic viruses include but are not limited to the following”; page 196, lines 16-17, “CG0070, which is a conditionally replicating oncolytic serotype 5 adenovirus (ad5) in which human E2F-1 promoter drives expression of the essential E1a viral genes…”); and/or
(g) the vector is a self-inactivating vector (page 29, lines 30-31, “the term ‘lentiviral vector’ refers to a vector derived from at least a portion of a lentivirus genome, including especially a self-inactivating lentiviral vector”). 


Regarding claim 32, Siegel teaches the CAR of claim 17 as discussed above.
Siegel further teaches a modified immune cell comprising the CAR of the claim 17 (page 179, lines 19-22, “the invention includes a type of cellular therapy where immune effector cells, e.g., T cells or NK cells, are genetically modified to express a chimeric antigen receptor (CAR) and the GFRα4 CAR-expressing cell (GFRα4 CART or GFRα4 CAR-expressing NK cell) is infused to a recipient in need thereof”). 

Regarding claim 33, Siegel teaches the modified immune cell of claim 32 as discussed above.
Siegel further teaches that the modified immune cell is:
(a) selected from the group consisting of a T cell is selected from the group consisting of a T cell, a natural killer (NK) cell, a cytotoxic T lymphocyte (CTL), and a regulatory T cell (page 270, 53.);
(b) a modified immune cell (page 155, lines 1-7, “the immune effector cell can be… an allogenic T cell lacking expression of a functional T cell receptor (TCR) and/or human leukocyte antigen (HLA); page 155, lines 23-24, “modified T cells that lack expression of a functional TCR and/or HLA can be obtained by any suitable means”);
(c) a modified T cell (page 155, lines 23-24, “modified T cells that lack expression of a functional TCR and/or HLA can be obtained by any suitable means”); and/or
(d) an autologous cell (page 43, lines 19-20, “the invention includes autologous cells that are transfected with a vector comprising a GFRα4 CAR transgene”);

Regarding claim 34, Siegel teaches the modified cell of claim 32 as discussed above.
Siegel further teaches that the modified cell is incorporated into a pharmaceutical composition (page 214, lines 11-15) in a therapeutically effective amount (page 28 line 30 – page 29, line 2).

Regarding claim 35, Siegel teaches the cell of claim 32 as discussed above. 
Siegel further teaches a method of treating a disease in a subject in need thereof, comprising administering to the subject an effective amount of the cell (page 43, lines 7-9, “the present invention provides compositions and methods for treating, among other diseases, cancer or any malignancy or autoimmune disease in which expression of GFRα4 is expressed on the cell surface”; page 180, lines 23-24, “the CAR-modified cell can be administered to a mammalian recipient to provide a therapeutic benefit”; page 28 line 30 – page 29, line 2).

Regarding claim 36, Siegel teaches the method of claim 35 as discussed above.
Siegel further teaches that:
(a) the disease is associated with expression of a thyroid antigen (page 11, lines 13-14, “the cell of the invention for use in the treatment of a disease associated with expression of a thyroid cell antigen, e.g., GFRα4”);
(b) the disease is associated with expression of GFRα4 (page 42, lines 18-19, “the treatment of a patient having a cancer associated with the expression of GFR α4”);
(c) the disease is a cancer (page 42, lines 18-19, “the treatment of a patient having a cancer”); and/or
(d) the disease is a cancer and the cancer is a medullary thyroid carcinoma (MTC) (page 42, lines 18-22, “the treatment of a patient having a cancer… the cancer associated with expression of GFRα4 is MTC”; page 42, line 16, “Medullary thyroid cancer (MTC)”. 




Allowable Subject Matter
Claims 23 and 30 are allowed.
Claims 6, 10, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The instant claims are drawn to the amino acid structures of humanized binding polypeptides, single chain variable fragments, and CAR receptors as well as nucleic acids encoding these structures. 
The parent antibody P4-10 disclosed in the instant invention was known in the art prior to the effective filing date of the claimed invention as demonstrated by the closest prior art references below. The humanized antibodies of the instant application, and the use of these antibodies in single-chain variable fragments and CAR receptors, however, are novel and non-obvious in view of the prior art. 

WO 2016/025880 (Siegel, D., et al) 18 February 2016
Siegel teaches compositions and methods for treating diseases, disorders or conditions associated with the expression of GFRα4 (abstract) and teaches CAR receptors comprising an antigen binding domain that binds to GFRα44a and GFRα4b (page 6, lines 22-26). Siegel teaches nucleic acid vectors encoding the polypeptides of the invention including DNA vectors, RNA vectors, mRNA, plasmid, lentivirus vectors, adenoviral vectors and retroviral vectors (page 9, lines 20-24). Siegel teaches that the antibodies can be humanized for in vivo use in humans (page 52, line 3), but does not disclose humanized variants of the antibody that match those disclosed in the instant application. 

WO 2016/025884 A1 (The Trustees of the University of Pennsylvania and The Scripps Research Institute) 18 Feb 2016
WO884 teaches compositions and methods for diagnosing and treating diseases, disorders or conditions associated with the expression of the glycosyl-phosphatidylinositol (GPI)-linked GDNF family α-receptor 4 (GFRα4) (abstract). WO884 teaches the antibody P4-10 and fragments thereof and their use in a CAR receptor (page 22, lines 19-20; page 24, lines 1-5). WO884 teaches that the antibody can be a humanized antibody (page 4, lines 5-7), but does not disclose humanized antibodies with structures that match those of the instant application.

In prior art searches of the heavy and light chain structures taught by the instant application, no matching structures were identified. Based on the nature of antibody functionality and the sensitivity of antibody affinity to variations in the amino acid sequences, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of these references to include the exact antibody structures disclosed in the instant application without undergoing a significant amount of trial and error experimentation. Therefore, it was concluded that there is no teaching, suggestion, or motivation in the prior art to create the antibody structures of the instant application.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
	/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647